               Case 3:19-cr-00604-RS Document 164 Filed 08/25/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-604-2 RS
                                                      )
14           Plaintiff,                               )   STIPULATION AND ORDER TO CONTINUE
                                                      )   HEARING AND TO EXCLUDE TIME UNDER
15      v.                                            )   THE SPEEDY TRIAL ACT
                                                      )
16   ANDREW QUINTERO,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           The parties appeared before this Court in the above-captioned matter on November 9, 2020 for a
20 status conference. Dkt. 106 (Min. Entry). The next hearing in this case is a change of plea hearing on

21 August 23, 2021. Dkt. 154 (Clerk’s Not.).

22           The parties stipulate and agree that the United States has produced discovery materials and an
23 opportunity for case resolution to defense counsel. Defense counsel requires more time to review the

24 case materials with defendant and to continue discussions with the United States about the opportunity

25 for case resolution.

26           Thus, the parties stipulate and request that the August 30, 2021 hearing be continued to
27 September 20, 2021 at 1:00 p.m.

28           The parties also stipulate and agree it would be appropriate to exclude the time from August 30,

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             1
              Case 3:19-cr-00604-RS Document 164 Filed 08/25/21 Page 2 of 3




 1 2021 through September 20, 2021 under the Speedy Trial Act, to allow for effective preparation of

 2 counsel, taking into account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 3 The parties further stipulate and agree that the ends of justice served by excluding the time from

 4 August 30, 2021 through September 20, 2021 from computation under the Speedy Trial Act outweigh

 5 the best interests of the public and defendant in the prompt resolution of this case. See id.

 6          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 7 counsel for defendant to file this stipulation and proposed order.

 8          IT IS SO STIPULATED.

 9 DATED: August 25, 2021                                 /s/ Christina Liu_____________________
                                                          CHRISTINA LIU
10                                                        Assistant United States Attorney
11

12 DATED: August 25, 2021                                 /s/ with permission__________
                                                          ADAM G. GASNER
13                                                        Attorney for Defendant Andrew Quintero
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             2
              Case 3:19-cr-00604-RS Document 164 Filed 08/25/21 Page 3 of 3




 1                                           ORDER

 2          Based upon the representations of counsel and for good cause shown, the Court finds that failing

 3 to exclude the time from August 30, 2021 through September 20, 2021 would unreasonably deny

 4 defense counsel and defendant the reasonable time necessary for effective preparation, taking into

 5 account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6          The Court further finds that the ends of justice served by excluding the time from August 30,

 7 2021 through September 20, 2021 from computation under the Speedy Trial Act outweigh the best

 8 interests of the public and defendant in a speedy trial. See § 3161(h)(7)(A).

 9          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

10 August 30, 2021 through September 20, 2021 shall be excluded from computation under the Speedy

11 Trial Act. See id.

12          Furthermore, IT IS HEREBY ORDERED that the hearing set for August 30, 2021 at 1:00 p.m. is

13 continued to September 20, 2021 at 1:00 p.m.

14

15                                 25th
            IT IS SO ORDERED this _________         August
                                            day of _____________, 2021.

16

17                                                       _________________________________________
                                                         THE HONORABLE RICHARD SEEBORG
18
                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROP.] ORDER TO CONT. HR’G AND TO EXCL. TIME
     CR 19-604-2 RS                             3
